SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-13611 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Spartan Motors Retirement Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Spartan Motors, Inc., 1541 Reynolds Road, P.O. Box 440, Charlotte, Michigan 48813. Spartan Motors Retirement Plan Contents Report of Independent Registered Public Accounting Firm 3 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2010 and 2009 4 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2010 and 2009 5 Notes to Financial Statements 6-13 Supplemental Schedules Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010 14-15 Schedule H, Line 4a - Schedule of Delinquent Participant Contributions for the Year Ended December 31, 2010 16 2 Report of Independent Registered Public Accounting Firm To the Plan Administrator Spartan Motors Retirement Plan Charlotte, Michigan We have audited the accompanying statements of net assets available for benefits of Spartan Motors Retirement Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 8, the Utilimaster Corporation 401(k) Plan was merged into the Plan effective July 1, 2010. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming opinions on the basic financial statements taken as a whole.The accompanying supplemental Schedule of Assets (Held at End of Year) and Schedule of Delinquent Participant Contributions as of and for the year ended December 31, 2010 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BDO USA, LLP Grand Rapids, Michigan June 29, 2011 3 Spartan Motors Retirement Plan Statements of Net Assets Available for Benefits December 31, Assets Investments, at fair value: Collective trust fund $ $ Mutual funds Spartan Motors, Inc. common stock Total investments Receivables: Employer contributions - Employee contributions - Notes receivable from participants Total receivables Net Assets Available for Benefits, at Fair Value Adjustment from fair value to contract value for interest in collective trust fund relating to fully benefit-responsive investment contracts ) Net Assets Available for Benefits $ $ See accompanying notes to financial statements. 4 Spartan Motors Retirement Plan Statements of Changes in Net Assets Available for Benefits Years ended December 31, Additions Contributions: Employer $ $ Employee Rollover Total contributions Investment income: Interest and dividend income Net appreciation in fair value ofinvestments Total investment income Interest from notes receivable Total Additions Deductions Distributions to participants Administrative fees Total Deductions Net increase Transfer in from another Plan (Note 8) - Net Assets Available for Benefits, beginning of year Net Assets Available for Benefits, end of year $ $ See accompanying notes to financial statements. 5 Spartan Motors Retirement Plan Notes to Financial Statements 1.Plan Description The following description of Spartan Motors Retirement Plan (the “Plan”) provides only general information. Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions, which is available from the human resources department of Spartan Motors, Inc. (the Company).As discussed in Note 8, on July 1, 2010, the Plan was amended to facilitate the July 1, 2010 merger of the Plan with the Utilimaster Corporation 401(k) Plan. General The Plan is a defined contribution plan that covers substantially all employees of the Company who have at least 60 days of service and are 18 years or older. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The Plan’s trustee and recordkeeper is Fidelity Management Trust Company (Fidelity). Contributions Each year, participants may contribute up to 60% of pretax annual compensation, as defined in the Plan, subject to limitations prescribed by the Internal Revenue Code (IRC). Participants may also contribute amounts representing distributions from other qualified retirement plans. Newly eligible employees automatically defer 3% of their compensation unless they elect a contrary salary reduction or elect not to participate. Participants may elect to make Roth deferral contributions. The Company may make employer matching contributions based on a percentage of participant contributions to be determined annually by the Company. During the first half of 2010, the Company’s match was 25% of the participant’s contribution up to 6% of compensation.During the second half of 2010, the Company did not match participant contributions. Throughout 2009, the Company’s match was 50% of the participant’s contribution up to 6% of compensation. Vesting Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Company’s matching contributions, plus actual earnings thereon, are based on years of continuous service. A participant is fully vested after five years of credited service. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of (a)the Company’s contributions and (b)Plan earnings, and charged with an allocation of administrative expenses. Allocations are based on participant earnings or account balances, as defined. Forfeitures of nonvested employer matching contributions are used to pay administrative expenses or to reduce employer matching contributions. In 2010 and 2009, forfeitures totaling $27,084 and $17,862, respectively, were used to pay Plan expenses. At December 31, 2010 and 2009, forfeited nonvested accounts totaled $219,344 and $163,658, respectively. 6 Spartan Motors Retirement Plan Notes to Financial Statements Investment Options Participants may direct the investment of funds in their accounts to any investment option available under the Plan. Notes Receivable from Participants Participants in the Plan may request a loan from their vested account balance. The minimum loan amount is $1,000 and the maximum amount is 50% of the vested account balance or $50,000, whichever is less. A participant may have only one loan outstanding at any time. The loans are secured by the balance in the participant’s account. These loans bear interest at a rate based on the prevailing interest rates charged by persons in the business of lending money for loans which would be made under similar circumstances. Interest rates in effect as of December 31, 2010 ranged from 4.25% to 10.50%. Principal and interest is paid ratably through payroll deductions over a period not to exceed five years unless the loan was used to purchase a primary residence, in which case the loan terms shall not exceed ten years. Payment of Benefits Upon separation of service, death, disability or retirement, a participant or his or her beneficiary will receive a distribution of the participant’s account as a lump-sum amount or a single or joint survivor life annuity. Additionally, under certain circumstances of financial hardship, participants are allowed to withdraw funds from the Plan. Administrative Expenses Certain administrative expenses are paid by the forfeited nonvested employer matching contributions.Fees incurred as a result of participant-directed transactions (e.g., participant loan origination fees) are charged directly to the participant’s account. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become fully vested in their accounts. Upon complete or partial termination, all remaining assets in the accounts of the participants or their beneficiaries are to be distributed to them in the same proportion as their related interests. 2.Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of net assets and changes therein. Actual results could differ from those estimates. 7 Spartan Motors Retirement Plan Notes to Financial Statements Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the financial statements. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Fair value is the price that would be received to sell an asset (an exit price) in the principal or most advantageous market for the asset in an orderly transaction between market participants on the measurement date. Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset. The Plan utilizes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets (Level1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The three levels of the fair value hierarchy are described as follows: Level 1 - Inputs to the valuation methodology are unadjusted quoted prices for identical assets in active markets. Level 2 - Inputs to the valuation methodology include quoted prices for similar assets in active markets, quoted prices for identical or similar assets in inactive markets, other inputs that are observable or can be corroborated by observable market data. Level 3 - Inputs to the valuation methodology are both significant to the fair value measurement and unobservable. The following valuation methodologies were used to measure the fair value of the Plan’s investments: Mutual funds and Spartan Motors, Inc. common stock: Valued at quoted market prices of shares held by the Plan. Common trust fund: Valued at the net asset value of the shares held by the Plan at year-end, which is provided by the trustee and is determined based on the fair value of the underlying investments, primarily guaranteed investment contracts (GICs), synthetic GICs and fixed income securities. The Plan invests in investment contracts through a common/collective trust fund (CCT) (Fidelity Managed Income Portfolio). Contract value is the relevant measurement of net assets available for benefits in a defined contribution plan that holds fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. As required, the statement of net assets available for benefits presents the fair value of the interest in the CCT relating to fully benefit-responsive investment contracts with an adjustment to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. 8 Spartan Motors Retirement Plan Notes to Financial Statements The Plan’s valuation methods may result in a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Although Plan management believes the valuation methods are appropriate and consistent with the market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Purchases and sales of securities are recorded on a trade date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements. This standard requires new disclosures on the amount and reason for transfers in and out of Level 1 and 2 recurring fair value measurements. The standard also requires disclosure of activities, on a gross basis, including purchases, sales, issuances and settlements, in the reconciliation of Level 3 fair value recurring measurements. The standard clarifies existing disclosure requirements on levels of disaggregation and disclosures about inputs and valuation techniques. The new disclosures regarding Level 1 and 2 fair value measurements and clarification of existing disclosures became effective for periods beginning after December 15, 2009 and did not have a material impact on the Plan’s financial statements. The disclosures regarding the reconciliation of information in Level 3 recurring fair value measurements are required for periods beginning after December 15, 2010 and are not expected to have a significant impact on the Plan’s current fair value disclosures. In September 2010, the FASB issued ASU2010-25, Plan Accounting – Defined Contribution Pension Plans (Topic 962): Reporting Loans to Participants by Defined Contribution Pension Plans, which requires participant loans to be segregated from plan investments subject to fair value measurement, classified as notes receivable and measured at their unpaid principal balance plus accrued interest. The ASU requires retrospective application and applies to reporting periods ending after December15, 2010. Accordingly, the Plan’s participant loans have been reported as notes receivable in the statements of net assets available for benefits as of December31, 2010 and 2009, and participant loan interest has been excluded from investment income in the related statements of changes in net assets available for benefits for the years ended December31, 2010 and 2009. In addition, participant loans are now excluded from the fair value disclosures in Note3.Adoption of the ASU represents a reclassification within the financial statements and had no impact on net assets available for benefits or changes therein. In May 2011, the FASB issued ASU2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04).ASU 2011-04 amended ASC 820, Fair Value Measurements and Disclosures, to provide a consistent definition of fair value and improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs.Some of the amendments clarify the application of existing fair value measurement and disclosure requirements, while other amendments change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011.Plan management is currently evaluating the effect that the provisions of ASU 2011-04 will have on the Plan’s financial statements. 9 Spartan Motors Retirement Plan Notes to Financial Statements 3.Investments The tables below set forth by level within the fair value hierarchy the Plan’s investments. Investment Assets at Fair Value December 31, 2010 Level 1 Level 2 Level 3 Total Collective trust fund $
